



Exhibit 10.10
 
DIRECTOR COMPENSATION
 
 The following compensation arrangements have been established for the Board of
Directors of the Company: All outside directors receive an annual retainer of
$60,000. The chairpersons of the Strategic Advisory Committee, the Audit
Committee, the Compensation Committee, the Risk Oversight Committee and the
Nominating/Corporate Governance Committee, for these services, receive annual
retainers of $70,000, $20,000, $20,000, $20,000 and $12,500, respectively. The
individual filling the lead director role receives an annual retainer of
$70,000. In addition, outside directors also receive a meeting fee of $1,500 for
each Committee meeting attended and an annual grant of $120,000 of stock. No
separate compensation is paid to directors who are employees of the Company.





